Citation Nr: 9901708	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-08 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was a timely request of waiver of recovery of 
an overpayment of pension benefits in the amounts of $ 
1,815.48 and of $976.00.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to May 
1956.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  



REMAND


The threshold question to be answered in this case is whether 
the veteran has submitted timely requests for waiver of 
recovery of overpayments of pension benefits.  

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the Department of 
Veterans Affairs (VA) to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor. The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. 38 C.F.R. § 1.963(b) 
(1998). See also 38 U.S.C.A. § 5302(a) (West 1991).

Regulations also provide that VA must give notification to 
the debtor in writing of the exact amount of the debt, the 
specific reasons for the debt, and the rights and remedies 
regarding the debt. One such enumerated remedy is a right to 
request a waiver of collection of the debt.  38 C.F.R. § 
1.911 (1998).

The Board notes that from its preliminary review of the 
record several documents referred to in the Statement of the 
Case appear to be missing from the file.  Specifically, there 
is reference to a July 11, 1996 award being authorized which 
reduced benefits and created an overpayment of $1,815.48; a 
July 25, 1996 letter notifying the veteran of the debt amount 
and waiver rights and obligations concerning the $1,815.48 
overpayment; a March 14, 1997 award being authorized that 
increased the overpayment in the amount of $976.00; and a May 
22, 1997 letter notifying the veteran of the debt increase 
and informing him of his rights and obligations.  According 
to applicable VA criteria, the operative date in determining 
whether a waiver request is timely is 180 days following the 
date of issuance of the notice of indebtedness.  However, the 
notices of overpayment of pension benefits in the amounts 
$1,815.48 and $976.00 are not of record, and the date of 
issuance of the same is unknown.  It may be that the VA 
Centralized Accounts Receivable Section (CARS) in St. Paul 
Minnesota may have issued the notice of indebtedness, but it 
does not appear that the RO verified the issuance of that 
letter, if in fact it was issued. 

The Board further notes that the veteran is represented by 
the Missouri Veterans Committee and that while the VA 
Certification of Appeal shows that a VA Form 646 or its 
equivalent is of record, this document is not in the 
veterans claims file.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:



1. The RO should contact CARS and request 
a copy of the notices of overpayment of 
pension benefits issued to the veteran, 
or in the alternative CARS should provide 
documentation of all form letters that 
were sent to the veteran and the dates 
thereof.  The RO should associate with 
the claims file copies of all documents 
relied upon in making its determinations 
in this claim and referred to in the 
Statement of the Case.  In addition, any 
documentation obtained must be associated 
with the claims folder.  

2. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Thereafter, the 
RO should readjudicate the veteran's 
claim, to include review of all evidence 
added to the file, and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond, which would include the 
submission of a VA Form 646, or its 
equivalent.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. No action is required by the veteran until he 
receives further notice.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case pending completion of the requested 
development.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
